DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/9/2022 has been entered.
Allowability Vacated
The previous allowability of Claims 1, 5-9, 12-13, 15-17, 21-25, 28-29 and 31 has been vacated in view of newly cited prior art cited in a Japanese Office action for application JP-2016-522376, which was provided in an information Disclosure Statement filed 5/9/2022.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 5-9, 12-13, 15-17, 21-25, 28-29 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over WO-2016/075748 A (US 10,226,077 to Matsumoto et al, of the same patent family is used for English translation) and as evidenced by Zinovik et al (US 2016/0353801).
Claims 1 and 17: With reference to Figs. 1, 3-6 and 13, Matsumoto et al discloses a non-burning type inhaler 1 comprising and a first cartridge 20 containing an atomizer 22 configured to atomize an aerosol source for inhalation by a user without burning, and a second cartridge 30 attachable to the first cartridge 20 (Abs; col 4, lines 48-50; col 5, lines 6-15, 30-38; col 12, lines 9-17).  The inhaler reads on an aerosol provision device for generating an inhalable medium comprising an aerosol, while the combination of cartridges 20 and 30 reads on an aerosol provision article for use with the inhaler.  Cartridges 20 and 30 comprise:
a first chamber in cartridge 20 being the gap between outer frame 24 and flow path forming body 23 and comprising a reservoir 21 that accommodates a first substance that is a liquid aerosol source 21A (col 5, lines 60-66);
a flow path forming body 23 and end cap 25 constituting a conduit that extends through the first chamber forming a first flow path 20X downstream of atomizer 22, the conduit having an inlet adjacent atomizer 22 through which aerosol generated from the first substance can enter the conduit (col 5, lines 49-56, col 6, lines 1-3 and 14-17), and an outlet in end cap 25 through which the aerosol can exit the conduit downstream of the atomizer;
A second chamber in cartridge 30 having a flavor source 31A (chamber for receiving a second substance being a flavor source), wherein the second chamber is downstream of the outlet (col 6, lines 29-41), the cartridges 20 and 30 being arranged such that the aerosol exiting the outlet of the conduit passes through the second substance received in the second chamber ( col 6, lines 42-43).  
The end cap of the conduit has a larger diameter hole (cross-sectional area of the conduit increases) at or toward the outlet (col 10, line 63 to col 11, line 3, Fig. 13).
Matsumoto et al does not disclose a wick for wicking the first substance out of the first chamber in use.  Matsumoto et al does disclose that the atomizer comprises a heater coil wound at a predetermined pitch (col 6, lines 3-6).  However, it is commonly known in the art to provide an electrical aerosol-generating system comprising a cartridge portion, or cartomizer, containing a supply of aerosol generating substrate and a vaporizer being a coil of heater wire wrapped around a wick soaked in liquid aerosol-forming substrate (see Zinovik et al, [0002]-[0003]).  Therefore supplying the heater coil around a wick for wicking the first substance from the first chamber would have been an obvious embodiment to one of ordinary skill in the art as a typical configuration of cartomizers in the art.
Claims 5 and 21: Per the discussion above, the cross sectional area of the conduit at the outlet is greater than at any other section of the conduit.
Claims 6 and 22.  Per the discussion above, the first chamber comprises an annular gap between the outer frame 24 the conduit 23 (Fig. 4).
Claims 7 and 23; The second chamber in cartridge 30 is in the mouthpiece (proximal) end of the cartridges 20 and 30 (Figs. 1, 5 and 6; col 6, lines 36-41; col 9, lines 29-34).
Claims 8 and 24:  The atomizer 22 comprises a heater coil associated with the first chamber for atomizing (volatizing) the first substance in the first chamber (col 6, lines 3-6).
Claims 9 and 25: Providing an aperture in the first chamber to allow liquid to exit the first chamber to be atomized by the atomizer would have been obvious to one of ordinary skill in the art for the atomizer to function.
Claims 12, 13, 28 and 29: In some embodiments, the flavor source in cartridge 30 comprises shredded tobacco, which are solid pieces (col 7, lines 23-26).
Claims 15 and 31: Matsumoto et al discloses that the end cap 25 closes the gap between the outer frame 24 and the flow path forming body 23 (conduit)  from the downstream side (col 6, lines 24-26).  To that end, Matsumoto et al only discloses that the inner edge of the end cap 25 is positioned between the outer edge of the flow path forming body 23 and the inner edge of the flow path forming body (col 2, line 67 to col 3, line 2; col 10, line 67 to col 11, line 3). Absent convincing evidence of unexpected results due to the area of outlet of the conduit, determining a cross-sectional area of the outlet of end cap 25 of at least 70% of the cross-sectional area of the second chamber is within the capability of one of ordinary skill in the art to close the gap between the outer frame 24 and the flow path forming body 23.
 Claim 16: The non-burning type inhaler 1 comprising and a first cartridge 20 containing an atomizer 22 configured to atomize an aerosol source for inhalation by a user without burning, and a second cartridge 30 attachable to the first cartridge 20 are as discussed previously with regard to Claim 1.  The inhaler reads on an aerosol provision device for generating an inhalable medium comprising an aerosol, while the combination of cartridges 20 and 30 reads on an aerosol provision article for use with the aerosol provision device.  Matsumoto et al further discloses that the non-burning type inhaler 1 comprises a power source unit 10 having at least a battery (col 5, lines 33-35 and 40-43), thus comprises a battery section.  Matsumoto et al also discloses that cartridge 20 is attachable to power source unit 10, and cartridge 30 is attachable to cartridge 20 (col 5, lines 33-39).  Therefore the power source unit 10 and cartridges 20 and 30 read on a system comprising an aerosol provision device for generating an inhalable medium, the aerosol provision device having a battery section, an aerosol provision article for use with the aerosol provision device, the aerosol provision article comprising the claimed features, wherein the aerosol provision article is connectable to the aerosol provision device.
Allowable Subject Matter
Claims 3 and 19 are allowed.
Claims 2, 11, 18 and 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Matsumoto et al is the nearest prior art.  The prior art fails to disclose or fairly suggest an aerosol provision article and/or device comprising the aerosol provision article as claimed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS R CORDRAY whose telephone number is (571)272-8244. The examiner can normally be reached Monday-Friday 8 AM-5 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571) 270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DENNIS R CORDRAY/           Primary Examiner, Art Unit 1748